UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 00-1958



In Re: TAMASIN EASTWOOD,

                                                               Debtor.



THOMAS K. PLOFCHAN,

                                              Plaintiff - Appellant,

          v.


TAMASIN EASTWOOD,

                                               Defendant - Appellee.



Appeal from the United States District Court for the Eastern Dis-
trict of Virginia, at Alexandria. Claude M. Hilton, Chief District
Judge. (CA-00-0488-A, BK-99-11112)


Submitted:     December 14, 2000         Decided:    December 21, 2000


Before WIDENER, WILKINS, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Thomas Kenneth Plofchan, Jr., PLOFCHAN & ASSOCIATES, Sterling,
Virginia, for Appellant. Tamasin Eastwood, Appellee Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Thomas K. Plofchan, Jr., appeals from the district court’s

order affirming the bankruptcy court’s order denying Plofchan’s

objection to a discharge and granting Tamasin Eastwood a discharge

in bankruptcy.   We have reviewed the record and the opinions below

and find no reversible error.         Accordingly, we affirm on the

reasoning of the district court. Plofchan v. Eastwood, Nos. CA-00-

0488-A; BK-99-11112 (E.D. Va. June 30, 2000).*     We dispense with

oral argument because the facts and legal contentions are adequate-

ly presented in the materials before the court and argument would

not aid the decisional process.




                                                           AFFIRMED




     *
       Although the district court’s order is marked as “filed” on
June 12, 2000, the district court’s records show that it was
entered on the docket sheet on June 30, 2000. Pursuant to Rules 58
and 79(a) of the Federal Rules of Civil Procedure, it is the date
that the order was entered on the docket sheet that we take as the
effective date of the district court’s decision. Wilson v. Murray,
806 F.2d 1232, 1234-35 (4th Cir. 1986).


                                  2